Citation Nr: 0736996	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of whether the character of the 
appellant's discharge constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant had active service from April 1967 to April 
1968 and from April 1968 to July 1970.  The appellant 
received an "Under Other Than Honorable Conditions" (UOTHC) 
discharge in July 1970.  The appellant's periods of service 
were determined to be properly considered a single period for 
purposes of determining the character of the appellant's 
discharge and that discharge character, UOTHC, was found to 
be a bar to VA benefits in a July 1971 administrative 
decision.  See generally 38 C.F.R. §§ 3.1(d), 3.12 (2007).  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 administrative 
decision of the Chicago, Illinois RO which determined that 
the appellant's character of discharge was a bar to VA 
benefits.

The RO reopened the character of discharge claim without 
explanation and then denied the reopened claim.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd at 83 F.3d 1380 (Fed. Cir. 1996).  
The Board has therefore recharacterized the issue as shown on 
the cover page.  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determinations as to 
whether new and material evidence has been submitted to 
reopen the previously denied claim.

The Board notes that the instant issue arose because the 
appellant filed service connection claims for a variety of 
disabilities.  Due to the determination that the appellant's 
discharge formed a bar to VA compensation benefits, the RO 
correctly took no action on those claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2007).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2007).

A discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2007).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2007); see 
also 38 U.S.C.A. § 5303 (West 2002).

The appellant has brought previous claims for VA compensation 
benefits, which were denied based on the character of the 
appellant's discharge in July 1971, February 1979 and August 
1986.  The appellant did not initiate appeals of any of those 
administrative decisions.  

The threshold question for the Board's consideration is 
whether the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002), are applicable to the issue at hand and, if so, 
whether the RO met its duties to notify and assist the 
appellant consistent with the cited legal authority.  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.156, 3.159 (2007).  The intended effect of that 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The latter fourth element of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), the Veterans Court held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, the 
Veterans Claims Assistance Act (VCAA) requires VA to provide 
the appellant with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent, 20 Vet. App 
at 10.  

In this case, no VCAA notice was provided.  The Veterans 
Claims Assistance Act of 2000 does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  The law is not 
dispositive of this claim and the Board may not ignore such a 
prejudicial error.

In this case, the reason for the previous disallowance is 
clear:  the appellant received an UOTHC discharge, which was 
upgraded by a Special Discharge Review Board in 1977, but was 
effectively downgraded back to UOTHC on second review in June 
1978, conducted by a Discharge Review Board under Public Law 
95-126 authority.  The appellant can potentially reopen his 
claim, among other things, by showing that there was no 
willful and persistent misconduct with proof of insanity at 
the time he committed the offenses leading to discharge or by 
a discharge upgrade by the Department of Defense other than 
the programs listed in 38 C.F.R. § 3.12(h).  The Board notes 
that the appellant has argued his entitlement under 38 C.F.R. 
§ 3.12(c)(6); however, this provision is only applicable for 
discharges based on 180 days or more of Absent Without Leave.  
This provision is not applicable as the appellant's discharge 
was for willful and persistent misconduct, as noted by the 
P.L. 95-126 Review Board.  A remand is required so he can be 
provided proper VCAA notice in accordance with Kent, 
Quartuccio and Pelegrini II.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA letter 
notifying him of the specific evidence 
necessary to substantiate the element or 
elements that were found insufficient in 
the previous denials.  Specifically, he 
must be notified that the reason he was 
previously denied VA benefits for his 
period of active duty was because he 
received a UOTHC discharge based on 
willful and persistent misconduct.  Among 
other things, to reopen this claim, 
additional evidence is needed either 
indicating his discharge has been upgraded 
by the Department of Defense other than 
programs listed in 38 C.F.R. § 3.12(h) or 
that he was insane at the time he 
committed the offenses leading to his 
discharge based on willful and persistent 
misconduct.  This evidence also must not 
be duplicative of evidence previously 
considered by the RO.

2.  Then, after allowing the appellant and 
his representative an opportunity to 
respond, the AMC should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

